UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 11, 2015 WNC Housing Tax Credit FundVI, L.P., Series 5 (Exact name of registrant as specified in its charter) California 0-24855 33-0745418 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 17782 Sky Park Circle, Irvine, CA92614 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (714) 662-5565 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. As previously disclosed in the definitive consent solicitation materials filed by the registrant on March 25, 2015, the registrant has conducted a solicitation of consents from its security holders toa proposal. The proposal entailed approval of the sale of the remaining investmentasset of the Partnership. Majorityapprovalfor the proposed assetsalewas received onMay 11, 2015. The result of the solicitation forthe asset sale proposal as ofMay 11, 2015 was as follows: Security holders were entitled to one vote for each security held. Atotal of13,132.929 votes were received as ofMay 11, 2015of which12,532.292 (50.55% of the total outstanding) were in favor of the proposal,168.000 (0.68% ) were in opposition, and432.000 (1.74% ) were in abstention. As stated above, the solicitation was conducted through written consents. No meeting of the registrant’s security holders was held. Item 9.01.Financial Statements and Exhibits. None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:May 11, 2015 WNC Housing Tax Credit FundVI, L.P., Series 5 By:/s/ MELANIE WENK Name:Melanie Wenk Title:Senior Vice President - Chief Financial Officer of WNC & Associates, Inc., General Partner of registrant
